Hart, J., (dissenting). Judge Wood and myself think the record in this case calls for an application of the maxim that the non-production of evidence clearly within the power of a party, creates a strong presumption that, if produced, it would be against him. As pointed out in our dissenting opinion in Bowman Engineering Co. v. Ark. & Mo. Highway Dist., 151 Ark. 47, the adverse inference is one of fact and does not depend upon the demand of such evidence by the adverse party where the burden of proof is upon the party failing- to produce it. See case note in Ann. Cas. 1914-A, p. 909. Our own case of Miller v. Jones, 32 Ark. 337, is an illustration. In that case the trial court had erred in permitting the jury to compare the handwriting of several papers read in evidence with the plaintiff’s signature to other papers not in the case, yet the court was of the opinion that this should not cause the verdict to be disturbed. The reason given was that the plaintiff was a witness for himself, and did not deny the genuineness of the signature to the papers. The court said that this was a circumstance so significant as to allow no doubt that they were genuine. It does not appear from the record that the plaintiff was asked about the matter, still the court said that the maxim applied, and affirmed the judgment, notwithstanding the error in the admission of evidence. Here Carter was the plaintiff, and, instead of producing his records and pay-rolls to establish his claim, he attempts to show in a general way what the survey cost him. While 'Carter was not compelled to introduce the records until required by legal process, yet he might-have done so, and settled the question in all probability beyond controversy. The burden of proof was on him, and his failure to do this is certainly a very strong circumstan-ce against him. Carter’s own testimony shows that a record of the survey ivas kept, and that there was a pay-roll of the field party. Carter testified that the estimates were made from the field notes of his brother. The field notes would undoubtedly have shown the number of days W. E. Carter and party worked. Again, the plaintiff Carter- testified that his brother, W. E. Carter, was in his employ and paid the men with him in the field. This shows a pay-roll. Carter then had in his hands records showing the number of days the field party worked, and the amount paid them. Therefore, the chancellor had a right to disregard his general statement and that of his brother that the field survey took two or three weeks, and cost something like between $30 and $40 per day. Especially is this true when we consider the testimony of the commissioners. The road was a little over 16 miles long. One of the commissioners stayed with the surveying party two and a half days, and during that time they surveyed seven miles of the road. Another -commissioner said that, during the progress of the survey, Carter told him that he would finish in five and a half days, and that he dici finish the next day. Other evidence showed that in places they never moved the stobs which had been placed there during a former survey by the State Highway Department, and that this survey cost $90. The majority opinion condemns as extravagant the time and number of men Carter said it took to make the blue-prints and the estimates from the field notes. The contemplated road was a dirt one. It is not shown that there were any engineering difficulties. According to the evidence for the district, the sum allowed by the chancellor would have covered the expenses of the survey and allowed the engineer a liberal profit for supervision. The conduct of the plaintiff in omitting to produce that evidence which was in his power and which rested peculiarly within his knowledge, raised a strong presumpti on that snob evidence would operate to his prejudice. It is an inference of fact and not a presumption of law. The rule spring’s from Lord Mansfield’s maxim that “all evidence is to he weighed according to the proof which it was in the power of one side to have produced, and in the power of the other to have contradicted.” The salutary effect of this rule is made apparent by the majority opinion where it is said thát the testimony of the plaintiff’s brother shows that his estimate of the field work is excessive, and that the plaintiff’s own evidence as to the number of men and the time it took them to make the estimates from the field-notes “would seem on its face to he excessive.” The plaintiff’s own records could have put the matter at rest; and no reason is given by him why be did uol introduce them in evidence.